DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email with Joseph P. Anderson III 
(Reg. No. 59,245) on July 5, 2022.

Cancel claim 8, and amend claims 1, 3, 9, 10, 14, 16, 19 and 20 as follows:

Claim 1. 	(Currently Amended) An apparatus comprising:
a frame; 
a rack having a generally planar face, a first edge, and an opposing second edge that is spaced from the first edge along a first axis, wherein the rack is pivotably coupled to the frame about a horizontal pivot axis, wherein the rack is pivotable about and between at least a horizontal orientation and an angled orientation that provides a select vertical offset between the first and second edges of the rack, wherein in the horizontal orientation, the first axis is substantially perpendicular to the horizontal pivot axis, wherein the rack is configured to support a material sample; and
at least one arm that is pivotably coupled to the rack, wherein the at least one arm comprises at least one notch that is configured to receive a portion of the frame to support the rack so that the first edge of the rack has the select vertical offset with respect to the second edge of the rack,
wherein the frame comprises a lower portion and an upper portion that is selectively positionable with respect to the lower portion in a first frame orientation and a second frame orientation that is angularly offset from the first frame orientation with respect to a vertical axis to permit testing of atmospheric exposure effects on the material sample at various orientations.

Claim 3.	(Currently Amended) The apparatus of claim [[2]] 1, wherein the frame comprises a cross bar, wherein the at least one arm comprises a first arm and a second arm that are positioned on opposing sides of the rack, wherein each notch of the at least one notch of the first arm is configured to cooperate with a corresponding notch of the at least one notch of the second arm to receive the cross bar.

Claim 9. 	(Currently Amended) The apparatus of claim [[8]] 1, wherein the upper portion of the frame is selectively positionable with respect to the lower portion of the frame in at least four angularly equally spaced orientations.

Claim 10.	(Currently Amended)	The apparatus of claim [[8]] 1, wherein the upper portion of the frame is receivable into the lower portion of the frame. 

Claim 14. 	(Currently Amended)	The apparatus of claim 1, wherein the rack has an upper surface having dimensions of less than 24 inches by less than 24 inches.

Claim 16. 	(Currently Amended)	A method comprising:
placing a material sample on a rack of an apparatus, the rack having a generally planar face, a first edge, and an opposing second edge that is spaced from the first edge along a first axis, the apparatus further comprising: 
a frame, wherein the rack is pivotably coupled to the frame about a horizontal pivot axis, wherein the rack is pivotable about and between at least a horizontal orientation and an angled orientation that provides a select vertical offset between the first and second edges of the rack, wherein in the horizontal orientation, the first axis is substantially perpendicular to the horizontal pivot axis; and
at least one arm that is pivotably coupled to the rack, wherein the at least one arm comprises at least one notch that is configured to receive a portion of the frame to support the rack so that the first edge of the rack has the select vertical offset with respect to the second edge of the rack, 
wherein the frame comprises a lower portion and an upper portion that is selectively positionable with respect to the lower portion in a first frame orientation and a second frame orientation that is angularly offset from the first frame orientation with respect to a vertical axis to permit testing of atmospheric exposure effects on the material sample at various orientations; and
analyzing a change in the material sample after a select amount of time.

Claim 19.	(Currently Amended)	A system comprising:
an apparatus having:
a frame; 
a rack having a generally planar face, a first edge, and an opposing second edge that is spaced from the first edge along a first axis, wherein the rack is pivotably coupled to the frame about a horizontal pivot axis, wherein the rack is pivotable about and between at least a horizontal orientation and an angled orientation that provides a select vertical offset between the first and second edges of the rack, wherein in the horizontal orientation, the first axis is substantially perpendicular to the horizontal pivot axis, wherein the rack is configured to support a material sample; and
at least one arm that is pivotably coupled to the rack, wherein the at least one arm comprises at least one notch that is configured to receive a portion of the frame to support the rack so that the first edge of the rack has the select vertical offset with respect to the second edge of the rack,
wherein the frame comprises a lower portion and an upper portion that is selectively positionable with respect to the lower portion in a first frame orientation and a second frame orientation that is angularly offset from the first frame orientation with respect to a vertical axis to permit testing of atmospheric exposure effects on the material sample at various orientations; and
	at least one sensor that is configured to detect an exposure of the rack to a respective environmental element, where the at least one sensor comprises at least one of: a rain bucket, a temperature sensor, an ultraviolet sensor, a wind direction sensor, or a time of wetness sensor.

Claim 20. 	(Currently Amended) An apparatus comprising:
a frame comprising a lower portion and an upper portion that is selectively positionable with respect to the lower portion in a first frame orientation and a second frame orientation that is angularly offset from the first frame orientation with respect to a vertical axis, wherein the upper portion of the frame is receivable into the lower portion of the frame, wherein the upper portion defines a square base having a side length, wherein the lower portion comprises a pair of rails that are spaced by the side length plus a clearance, wherein the square base of the upper portion is receivable between the pair of rails of the lower portion; and
a rack having a generally planar face, a first edge, and an opposing second edge that is spaced from the first edge along a first axis, wherein the rack is pivotably coupled to the frame about a horizontal pivot axis, wherein the rack is pivotable about and between at least a horizontal orientation and an angled orientation that provides a select vertical offset between the first and second edges of the rack, wherein in the horizontal orientation, the first axis is substantially perpendicular to the horizontal pivot axis, wherein the rack is configured to support a material sample, and
wherein the frame and the rack are configured to permit testing of atmospheric exposure effects on the material sample at various orientations.

Allowable Subject Matter

Claims 1, 3-6, and 9-22 are allowed.
	The following is an examiner’s statement for reasons for allowance:
	Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	wherein the frame comprises a lower portion and an upper portion that is selectively positionable with respect to the lower portion in a first frame orientation and a second frame orientation that is angularly offset from the first frame orientation with respect to a vertical axis to permit testing of atmospheric exposure effects on the material sample at various orientations taken in combination with the other limitations of claim 1.
	Claim 3-6 and 9-15 are allowed by virtue of their dependence from claim 1.  
	Claim 16 is allowed over the prior art of record for reasons analogous to those set forth above in connection with claim 1.  Claims 17-18 are allowed by virtue of their dependence from claim 16.
	Claim 19 is allowed over the prior art of record for reasons analogous to those set forth above in connection with claim 1.
	Regarding claim 20, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	a frame comprising a lower portion and an upper portion that is selectively positionable with respect to the lower portion in a first frame orientation and a second frame orientation that is angularly offset from the first frame orientation with respect to a vertical axis, wherein the upper portion defines a square base having a side length, wherein the lower portion comprises a pair of rails that are spaced by the side length plus a clearance, wherein the square base of the upper portion is receivable between the pair of rails of the lower portion; and  taken in combination with the other limitations of claim 20.
	Claim 21-22 are allowed by virtue of their dependence from claim 20.  


Previously-cited CN 10660190 A to Li et al., hereinafter Li, is regarded as the closest prior art to 
the invention of claims 1, 16, 19, and 20.  Li discloses an apparatus comprising a frame (Li, e.g., see figs. 1-2); a rack having a generally planar face (Li, e.g., see figs. 1-2 and pg. 3, para. [0002]); a first edge, and an opposing second edge that is spaced from the first edge along a first axis (Li, e.g., see figs. 1-2), wherein the rack is pivotably coupled to the frame about a horizontal pivot axis (Li, e.g., see pg. 2 para. [0003]), wherein the rack is pivotable about and between at least a horizontal orientation and an angled orientation that provides a select vertical offset between the first and second edges of the rack (Li, e.g., see figs. 1-2 and pg. 3, para. [0002]); wherein in the horizontal orientation, the first axis is substantially perpendicular to the horizontal pivot axis. (Li, e.g., see pg. 2, para. [0003]).  Li does not teach or fairly suggest: wherein the frame comprises a lower portion and an upper portion that is selectively positionable with respect to the lower portion in a first frame orientation and a second frame orientation that is angularly offset from the first frame orientation with respect to a vertical axis to permit testing of atmospheric exposure effects on the material sample at various orientations and a frame comprising a lower portion and an upper portion that is selectively positionable with respect to the lower portion in a first frame orientation and a second frame orientation that is angularly offset from the first frame orientation with respect to a vertical axis, wherein the upper portion defines a square base having a side length, wherein the lower portion comprises a pair of rails that are spaced by the side length plus a clearance, wherein the square base of the upper portion is receivable between the pair of rails of the lower portion taken in combination with the other limitations of claim 1, 16, 19, and 20.  

Any comments considered necessary by applicant must be submitted no later than the payment of 
the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment

The 35 U.S.C. 112(b) claim rejections presented in the prior office action have been withdrawn in 
view of applicant’s claim amendments and remarks.
The claim objections presented in the prior office action have been withdrawn in view of 
applicant’s claim amendments and remarks.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863                                                                                                                                                                                                        
/DANIEL R MILLER/Primary Examiner, Art Unit 2863